Citation Nr: 1520318	
Decision Date: 05/12/15    Archive Date: 05/26/15

DOCKET NO.  13-24 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) benefits under 38 U.S.C. § 1318, to include whether clear and unmistakable error (CUE) was committed in a March 2000 rating decision in its assignment of an effective date of September 22, 1995 for the award of service connection for a generalized anxiety disorder with posttraumatic stress disorder (PTSD) features, and in this characterization of the Veteran's psychiatric disability rather than as PTSD. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The appellant and D.M.



ATTORNEY FOR THE BOARD

J. Rutkin, Counsel


INTRODUCTION

The Veteran served on active duty from August 1950 to September 1953.  He died in April 2005.  The appellant is his surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.   

The appellant and D.M. testified at a hearing before the undersigned in May 2014.  A transcript is of record. 

The Board finds that it has jurisdiction over the issue of whether CUE was committed in the March 2000 rating decision concerning the effective date of service connection assigned the Veteran's generalized anxiety disorder with PTSD features, and in this characterization of his service-connected psychiatric disorder rather than as PTSD, as ancillary to the issue of whether entitlement to DIC benefits under 38 U.S.C.A. § 1318 is established.  See 38 C.F.R. § 3.22(b) (2014) (providing, in pertinent part, that CUE in a VA decision can be a basis for finding that the criteria for DIC benefits under § 1318 are satisfied); cf. 38 U.S.C.A. § 7103(c) (West 2014) (Board may correct obvious error in the record on its own initiative); 38 C.F.R. § 3.2600(e) (2014) (reviewer may reverse or revise prior decisions of an agency of original jurisdiction, including any prior decision that has become final due to failure to timely appeal, on the grounds of CUE under 38 C.F.R. § 3.150(a) (2014)).  


FINDINGS OF FACT

1. PTSD was added to the rating schedule as a disability for which service connection was available on April 11, 1980; a VA General Counsel opinion, VAOPGCPREC 26-97 (July 16, 1997), held that the addition of PTSD was a "liberalizing VA issue" for purposes of 38 C.F.R. § 3.114(a) (2014). 

2. A September 1999 VA examination report reflecting a finding that the Veteran had PTSD ever since service, in conjunction with the  service treatment records reflecting treatment for anxiety, clearly and unmistakably shows that he had PTSD since at least April 11, 1980, the effective date of the liberalizing law adding PTSD to the rating schedule. 

3. A March 2000 rating decision granted service connection for a generalized anxiety disorder with post-traumatic stress disorder features effective September 22, 1995, the date of the Veteran's claim.

4. Based on the above findings of fact, it is indisputable that the proper diagnosis for which service connection should have been granted was PTSD (not just anxiety with PTSD features), and that the effective date of service connection for PTSD should have been September 22, 1994, one year prior to the date of claim, pursuant to 38 C.F.R. § 3.114(a).

5. Based on the above findings, at the time of his death in April 2005, the Veteran was entitled to receive compensation for a service-connected disability rated by VA as totally disabling for a continuous period of at least 10 years immediately preceding death, i.e. since September 22, 1994, as there is no indication that his PTSD was less severe during the one-year period prior to September 22, 1995, which was the effective date of the initial evaluation of PTSD.  


CONCLUSION OF LAW

The criteria for DIC benefits under 38 U.S.C. § 1318 are satisfied.  38 U.S.C.A. § 1318 (West 2014); 38 C.F.R. § 3.22 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I. CUE

Previous determinations which are final and binding will be accepted as correct in the absence of CUE.  Where evidence establishes such error, the prior decision will be reversed or amended.  38 U.S.C.A. § 5109A(a); 38 C.F.R. § 3.105(a).  For the purpose of authorizing benefits, a rating decision or other decision that constitutes a reversal or revision of a prior decision on the grounds of CUE has the same effect as if the decision had been made on the date of the reversed decision.  38 U.S.C.A. § 5109A(b); 38 C.F.R. § 3.105(a).

CUE is defined as "an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  It is not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  Clear and unmistakable errors "are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).  In order to establish CUE, the claimant must show that an "outcome-determinative error occurred, that is, an error that would manifestly change the outcome of a prior decision."  Yates v. West, 213 F.3d 1372, 1374 (Fed. Cir. 2000); see also Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999).  In sum, CUE is the kind of error that "when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error."  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), aff'd on reconsideration, 6 Vet. App. 162, 163 (1994).

The determination regarding CUE must be made based on the record and the law that existed at the time the decision was made.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994).  Evidence that was not of record at the time of the decision cannot be used to determine if CUE occurred.  See Porter v. Brown, 5 Vet. App. 233 (1993).

There is a three-part test to determine whether a decision must be revised or reversed based on CUE: (1) "[e]ither the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied;" (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made;" and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel, 6 Vet. App. at 245 (quoting Russell, 3 Vet. App. at 313-14); Wilson v. West, 11 Vet. App. 383, 386 (1998).

Service connection for a generalized anxiety disorder with PTSD features was granted in a March 2000 rating decision with an effective date of September 22, 1995, the date of the Veteran's claim for service connection.  The decision was based in part on a September 1999 VA examination report.  In the report, the examiner discussed an in-service stressor related by the Veteran.  The examiner then stated that shortly after this incident the Veteran began experiencing symptoms that had persisted and never went away.  The examiner noted in this regard that the Veteran was anxious and depressed because of the incident and sought treatment during service, but "there was really no good psychiatric care during those days and he was unable to get reasonable help."  The examiner observed in this regard that "PTSD was not diagnosed as a problem back then."  The examiner stated that it had become "much more apparent that [the Veteran did] suffer from post-traumatic stress disorder."  The examiner also noted that the Veteran was treated and diagnosed with PTSD at VA.  The examiner concluded that the Veteran "met all the criteria for PTSD," and concluded that it was at least as likely as not that the Veteran's "currently diagnosed PTSD had [its] onset in the service."  

The service treatment records show that the Veteran received treatment for psychiatric symptoms, and was hospitalized at one point in December 1951 for an "anxiety reaction." 

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  If a claim for disability compensation is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose.  38 C.F.R. § 3.400(b)(2).  Otherwise, it is the date of receipt of claim or the date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400.  

In some cases, the effective date of an award of compensation or increased evaluation may also be prior to the date of claim when there has been a "liberalizing" VA law or administrative issue.  Specifically, under 38 C.F.R. § 3.114(a), and as relevant to this appeal, where compensation is awarded pursuant to a liberalizing law, or a liberalizing VA issue approved by the Secretary of VA or by the Secretary's direction, the effective date of such award shall be fixed in accordance with the facts found, but shall not be earlier than the effective date of the act or administrative issue.  If a claim is reviewed at the request of the claimant more than one year after the effective date of the liberalizing VA law or VA issue, benefits may be authorized for a period of one year prior to the date of receipt of such request.  Id.  In order for a claimant to be eligible for a retroactive payment under this section, the evidence must show that the claimant met all eligibility criteria for the liberalized benefit on the effective date of the liberalizing law or VA issue and that such eligibility existed continuously from that date to the date of claim or administrative determination of entitlement.  Id.  The retroactive provisions of § 3.114 apply both to original and reopened claims, as well as to claims for increase.  Id.

PTSD was added to the rating schedule as a disability for which service connection was available on April 11, 1980.  See 45 Fed. Reg. 26,326 (1980).  VA's General Counsel has held that the addition of PTSD as a diagnostic entity in the schedule for rating mental disorders was a "liberalizing VA issue" for purposes of 38 C.F.R. § 3.114(a).  See VAOPGCPREC 26-97.  Accordingly, service connection for PTSD based on claims submitted more than one year after April 11, 1980 may be granted one year prior to the date of claim, if the evidence shows that the claimant met all eligibility criteria for service connection for PTSD as of that date.  See id.; see also 38 C.F.R. § 3.114(a).

Here, the September 1999 VA examination report, in conjunction with the service treatment records, indisputably shows that the Veteran had PTSD since active service, and thus since at least April 11, 1980.  The fact that PTSD was not diagnosed in service was simply because such a diagnosis did not exist back then, as noted by the examiner.  Accordingly, the service connection criteria for PTSD were satisfied as of April 11, 1980 and continuously up through the date of claim.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304(f) (2014); see also Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).   

In light of the above, there was CUE in the March 2000 rating decision both in the characterization of the Veteran's service connected psychiatric disorder as an anxiety disorder with PTSD features rather than as PTSD (as clearly diagnosed in the September 1999 VA examination report and VA treatment records), and in its assignment of an effective date of September 22, 1995, when the criteria for an effective date one year prior, or September 22, 1994, were clearly satisfied pursuant to § 3.114(a) and VAOPGCPREC 26-97. 


II. DIC Benefits under § 1318

The appellant seeks entitlement to DIC benefits under 38 U.S.C. § 1318.  For the reasons that follow, the Board concludes that entitlement to DIC benefits is established.

Under 38 U.S.C.A. § 1318(a), DIC benefits may be payable to the surviving spouse of a deceased Veteran in the same manner as if the death were service-connected in certain instances.  In order to establishment entitlement to DIC benefits under 38 U.S.C.A. § 1318, it must be shown that the veteran's death was not the result of his or her own willful misconduct and that at the time of death, the veteran was receiving, or was entitled to receive, compensation for a service-connected disability that was rated by VA as totally disabling for a continuous period of at least 10 years immediately preceding death; or was rated totally disabling continuously since the veteran's release from active duty and for a period of not less than 5 years immediately preceding death; or was rated by VA as totally disabling for a continuous period of not less than one year immediately preceding death if the veteran was a former prisoner of war who died after September 30, 1999.  The total rating may be based on application of the criteria in the rating schedule or on individual unemployability.  38 C.F.R. § 3.22(c); Nat'l Org. of Veterans' Advocates, Inc. v. Sec'y of Veterans of Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003).

Under 38 C.F.R. § 3.22(b) of the implementing regulation, "entitled to receive" means that the veteran filed a claim for disability compensation during his lifetime and one of the following circumstances is satisfied: (1) the veteran would have received total disability compensation at the time of death for a service-connected disability rated totally disabling for the period specified but for clear and unmistakable error committed in a VA decision on a claim filed during the veteran's lifetime; or (2) additional evidence submitted to VA before or after the veteran's death consisting solely of service department records that existed at the time of a prior VA decision but were not previously considered by VA provides a basis for reopening a claim finally denied during the veteran's lifetime and for awarding a total service-connected disability rating retroactively; or (3) at the time of death the veteran had a service-connected disability rated totally disabling by VA, but was not receiving compensation because VA was paying the compensation to the veteran's dependents; VA was withholding the compensation under authority of 38 U.S.C. § 5314 to offset an indebtedness of the veteran; the veteran had not waived retired or retirement pay in order to receive compensation; VA was withholding payments under the provisions of 10 U.S.C. § 1174(h)(2); VA was withholding payments because the veteran's whereabouts were unknown, but the veteran was otherwise entitled continued payments based on a total service-connected disability rating; or VA was withholding payments under 38 U.S.C. §5308 but determines that benefits were payable under 38 U.S.C. § 5309.  38 C.F.R. § 3.22(b).

The Board finds that the Veteran was entitled to receive total disability compensation based on his service-connected PTSD for at least 10 years prior to his death in April 2005 based on CUE in the March 2000 rating decision.  See 38 C.F.R. § 3.22(b).  A total rating for PTSD had already been in effect since the September 22, 1995 date of claim for this disability.  Hence, as there is no evidence that the PTSD was less severe during the one-year period prior to that date, a total rating was warranted as of September 22, 1994, the corrected effective date of service connection, as discussed above.  The Veteran's entitlement to a total rating from September 1994 up to the date of his death in April 1995 more than satisfies the ten-year requirement under 38 U.S.C.A. § 1318.  

Accordingly, the criteria for DIC benefits under 38 U.S.C.A. § 1318 are satisfied. 


ORDER

Entitlement to dependency and indemnity compensation (DIC) benefits under 38 U.S.C. § 1318 is granted. 



____________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


